PER CURIAM.
Walter Grant Kyser appeals from his judgment of conviction for first degree murder, raising two grounds on appeal. We find neither ground merits extensive discussion and affirm.
The appellant first contends that the trial court erred by excluding, on hearsay grounds, statements made by his ex-wife. We find that the ex-wife’s statements were properly excluded as they could neither be admitted as admissions, since the ex-wife was not a party to the case, nor could they be admitted as declarations against interest, since the declarant was not unavailable. See Hunt v. Seaboard Coastline R.R., 327 So.2d 193 (Fla.1976).
As to the second point, we find that the appellant’s argument that the statements were admissible pursuant to Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), has not been properly preserved for appeal. See Hill v. State, 549 So.2d 179 (Fla.1989). Further, we find that even if this point had been properly preserved for appeal, there is no Chambers violation in that the statements do not have sufficient indicia of reliability.
Accordingly, we affirm.
BOOTH, ZEHMER and WOLF, JJ., concur.